On January 4, 1918, petitioner filed his application for a writ of habeas corpus to be admitted to bail, alleging that he was at that time unlawfully restrained of his liberty in the county jail of Lincoln county, Okla., by J.H. Lockwood, sheriff of said county, on a charge then pending in said county, wherein petitioner was accused of the murder of one Ivan Stewart. On January 5, 1918, a rule to show cause why the writ should not issue as prayed for was issued, returnable on the 12th day of January, 1918. On said latter date, hearing of the application was continued by agreement of the parties until the 3d day of June, 1918. Thereafter petitioner filed a motion to dismiss the petition, which is as follows: "Comes now Jake Henson, by his attorney, George B. Rittenhouse, and shows to the court that there was filed in the above entitled cause a petition for writ of habeas corpus, and an order was issued on said writ; that subsequent to the filing of said petition and the issuance of said order the said Jake Henson pleaded guilty in the district court of Oklahoma county and was sentenced to a term in the penitentiary, and is now serving such term. Wherefore your petitioner moves to dismiss the petition in the above-entitled cause, and to recall any and all orders made in said cause." Motion sustained, and petition dismissed.